Citation Nr: 1225757	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, claimed as secondary to service-connected ankylosing spondylitis.  

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, claimed as secondary to service-connected ankylosing spondylitis.  

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to service-connected ankylosing spondylitis.  

4.  Entitlement to a rating in excess of 60 percent for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Travel Board hearing was held in March 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In August 2010, the appeal was remanded for additional evidentiary development, to include procurement of treatment records and for a contemporaneous examination.  The claim has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  DDD of the cervical spine, which was first manifested many years after the Veteran's discharge from active service, is not shown to be causally related to or aggravated during active service and is not proximately due to a service-connected disability.  

2.  Radiculopathy of the bilateral upper extremities, which was first manifested many years after the Veteran's discharge from active service, is not shown to be causally related to or aggravated during active service and is not proximately due to a service-connected disability.  

3.  Radiculopathy of the bilateral lower extremities, which was first manifested many years after the Veteran's discharge from active service, is not shown to be causally related to or aggravated during active service and is not proximately due to a service-connected disability.  

4.  The Veteran's ankylosing spondylitis is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  There is no sciatica reported.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2011)

2.  The criteria for entitlement to service connection for radiculopathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.311 (2011).  

3.  The criteria for entitlement to service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.311 (2011).  

4.  The criteria for a rating higher than 60 percent for service-connected ankylosing spondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in September 2006 and October 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2006 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, his wife, and his representative.  The Board finds that the most recent 2010 VA examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and provides the information necessary to decide the claim.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Background

Review of the STRs reflects that the Veteran was seen on numerous occasions during service for back complaints.  Private post service records dated in 1981 show that he was involved in a vehicle accident at which time he fractured his right femur (forearm).  VA records dated in 1985 show a diagnosis of sacroiliitis.  Following VA orthopedic examination in October 1986, the examiner diagnosed chronic low back pain, possibly related to a seronegative type of arthritis producing sacroiliac changes with chest limitation.  

When examined by VA in May 2000, the Veteran had a positive straight leg raise bilaterally at 30 degrees and a positive crossed leg exam.  He could not sit up with his legs fully extended.  He flexed forward 10 degrees, extended 0 degrees, laterally flexed 10 degrees in either direction, and rotated about 8 degrees in either direction.  There was some pain in making these maneuvers.  In the opinion of the examiner, the Veteran had early ankylosing spondylitis of service origin, and his present condition was a continuation of the condition which he had that went undiagnosed during service.  

Service connection was established for ankylosing spondylitis upon rating decision in July 2000 and a 20 percent rating was assigned, effective December 4, 1991, followed by a 60 percent rating, effective January 14, 1998.  

In August 2006, the Veteran filed a claim of entitlement to service connection for cervical spine DDD and bilateral radiculopathy of the upper and lower extremities.  Primarily, it was contended that these conditions were secondary to the ankylosing spondylitis.  He also filed for an increased rating for service-connected ankylosing spondylitis.  

Treatment records show that the Veteran's back complaints have continued since discharge from service.  In 2004, VA records show diagnosis of DDD of the cervical spine.  In 2006, his complaints included radiation into the upper and lower extremities.  

After evaluation of the Veteran in October 2006, a VA examiner opined that his cervical spine complaints, to include radiculopathy of the upper and lower extremities, were unrelated to his ankylosing spondylitis.  Instead, the examiner opined that the Veteran had degenerative spine disease and that his cervical spine complaints resulted from that condition and not ankylosing (which he opined was not shown).  

VA records dated in 2007- 2010 show that the Veteran's cervical spine complaints continued.  He also occasionally reported tingling and numbness in the extremities.  VA records in 2007 note the Veteran's history of a forearm fracture.  Carpal tunnel syndrome was diagnosed.  

At a March 2010 hearing, the Veteran and his wife testified in support of his claim.  He testified that he continued to be seen at a VA facility for treatment of his back.  (Hrg. Tr. at 3.)  He took medication for his pain.  He had recently undergone surgery in his back.  (Tr. at 4.)  He continued to have pains (tingling, numbness, and/or burning) in his extremities.  (Tr. at 6- 9.)  He also reported increased pain in the neck area.  (Tr. at 13-14.)  

In May 2010, the Board remanded the claims on appeal for additional evidentiary development, to include the obtainment of outstanding treatment records, to specifically include magnetic resonance imaging (MRI) and back surgery records dated in 2010.  Also, the Veteran was to undergo a VA examination in order to clarify his back diagnoses and determine whether his presently claimed cervical spine disability and radiculopathy of the upper and lower extremities were proximately related to his ankylosing spondylitis.  

Additional VA records were subsequently added to the file dated through 2011.  These records include January 2010 MRI results (mild degenerative joint disease (DJD) of the cervical spine).  Lumbar spine DJD was also noted upon MRI in May 2010.  These records show ongoing treatment for the Veteran's lower and cervical spine.  There is no evidence, however, of back surgery.  Instead, these records show ongoing myeloma with an increase in the number of abnormal cells.  His back was not surgically operated on.  Rather, he underwent biopsy and fluoroscopy testing to determine the exact severity of his increasing myeloma.  

When examined by VA in September 2010, the examiner noted that the claims file was reviewed.  The examiner noted the Veteran's report of pain located in the bilateral posterior cervical spine, rated as 9/10 on a daily basis.  The pain radiated into the bilateral hands.  There was also numbness and tingling to the tips of the fingers along the palmar surface.  The Veteran's gait was antalgic with the use of a cane and a brace.  Straight leg testing was negative when sitting and positive in the supine position at 30 degrees.  There was flattening of the normal curve of the lumbar spine, and the Veteran could not toe/heel walk.  There were no palpable muscle spasms.  The examiner noted that due to his disability, it was safest for the Veteran not to attempt heel/toe walking.  Range of motion was flexion from 0 to 80 degrees, extension from 0 to 5 degrees, right and left lateral rotation from 0 to 20 degrees, and right and left lateral flexion from 0 to 10 degrees.  There was decrease in flexion and increase in extension and all other measurements remained the same.  Cervical and lumbar spine DJD was assessed.  Distal sensation was intact to sharp and dull in the lower extremities.  Babinski sign was negative, and the Veteran denied any numbness and/or tingling in the bilateral lower extremities at the time of the exam.  The final diagnosis was intermittent numbness and tingling of the bilateral lower extremities secondary to DDD.  

The examiner noted that there was MRI evidence of a herniated disk in the cervical spine.  There was also foraminal compromise in the cervical spine.  This showed that there was potential for nerve root impingement.  There was also evidence of facet arthropathy.  There was no evidence of ankylosis of the cervical spine.  This appeared to be a purely degenerative condition and not related to the ankylosing spondylitis.  The examiner opined that there was no relationship between the cervical spine condition and the Veteran's service-connected diagnosis of ankylosing spondylitis of the bilateral sacroiliac joints.  He opined that the cervical spine condition was degenerative in nature and not secondary to ankylosing spondylitis, and that there was no X-ray or MRI evidence to the contrary.  As to the Veteran's complaints of numbness and tingling to the bilateral upper extremities, the examiner noted that in recent years, this had been attributed to carpal tunnel syndrome.  The examiner noted that none of the Veteran's upper extremity neurological symptoms were secondary to his ankylosing spondylitis as the origin of his numbness and tingling had already been established as due to other causes.  

With respect to the radicular symptoms of the lower extremities, the examiner opined that the Veteran's current lumbar spine condition with complaints of radicular symptoms to the bilateral lower extremities was not secondary to the service-connected ankylosing spondylitis.  He reasoned that the thoracic and lumbar spine conditions were degenerative processes related to DDD as well as collapse of the Vertebra, most likely due to the history of  multiple myeloma, and that those conditions were not related to ankylosing spondylitis.  He pointed out that there was no MRI evidence of spondylitis in the lumbar spine but that MIR did show evidence of multilevel DDD.  He indicated that there was no evidence of neurological compromise or cord compression in the thoracic spine.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DDD/arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

Service Connection Claims

Initially, as to the Veteran's claims for service connection for a cervical spine disorder and for bilateral radiculopathy of the upper and lower extremities, it is noted that in a December 2010 statement, the Veteran vaguely referred to ionizing radiation exposure.  This claim was not mentioned before or again.  The allegation is unclear, but he refers to being on board nuclear submarines.  However, the Veteran's claimed disabilities involving DJD of the cervical spine or bilateral radiculopathy of the upper and lower extremities (associated with service-connected ankylosis spondylitis) are not recognized by VA as radiogenic diseases, and there is no evidence of record suggesting or indicating that these disorders may be radiogenic in nature.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (2011).  As such, there is no basis to award service connection for the claimed disorders on a presumptive basis due to ionizing radiation exposure under 38 C.F.R. § 3.309(d) (2011).  Additionally, there is no basis to invoke the special developmental procedures applicable to radiogenic diseases under 38 C.F.R. § 3.311(a) (2011).  

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to herbicide/ionizing radiation exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  

The Board's review of the evidence is negative for report of a cervical spine disorder or radiculopathy of the upper or lower extremities during service.  And, as indicated in the summarization of the evidence, these conditions were not noted until many years after discharge from service.  Two VA medical examiners (in 2006 and 2010) attributed the Veteran's current cervical spine disorder and radiculopathy complaints to DJD and not as a result of service occurrence or as secondary to service-connected ankylosing spondylitis.  It follows that there has been no aggravation of the Veteran's cervical spine DDD and bilateral upper and lower radiculopathy by the ankylosis spondylitis as the examiner noted that the spondylitis was separate in nature.  Moreover, the Veteran's upper extremity symptoms were attributed to carpal tunnel syndrome.  With respect to the lower extremity symptoms, the 2010 examiner attributed that claimed disability to the thoracolumbar DDD as opposed to ankylosing spondylitis of the sacroiliac joints.  

Regarding the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-service treatment records which are negative for diagnosis of the claimed conditions until many years after discharge, as well as the VA medical examiners' opinions regarding the etiology of the claimed conditions.  

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Here, there is no evidence that the Veteran's cervical spine DDD or bilateral radiculopathy of the upper and lower extremities were incurred or aggravated during active service or that they are related to service or to service-connected ankylosing spondylitis.  When the evidence against the claims is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert, supra.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).  

The appellant's back disability has been classified as ankylosing spondylitis.  The disability has been assigned a 60 percent disability rating in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code (DC) 5243.  

Besides being able to rate the appellant's disability under this DC, it is also possible that his back disorder may be rated under any one of a number of DCs if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, DCs 5235 through 5243 (2011).  

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule.  Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  In evaluating the appellant's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2011).  In a precedent opinion, the VA General Counsel  has held that disabilities rated under 38 C.F.R. § 4.71a , DC 5293 (and 5242), involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40  and 4.45.  VAOPGCPREC 36-97.  

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011).  Under 38 C.F.R. § 4.40 (2011), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca, supra, the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (2011).  It was also held that the provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under the actual rating criteria, DCs 5235 through 5243 contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2011).  All DCs (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria.  

The appellant is now rated at 60 percent for ankylosing spondylitis.  Under the regulations a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Also, the disability criteria provides that intervertebral disc disease may be rated either based on the criteria set forth in 38 C.F.R. Part 4, DC 5243 (2011), or by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Because the appellant's spine disability is being evaluated for intervertebral disc disease, VA may separately rate the distinct neurologic manifestations of his spine disorder.  Here, however, the evidence demonstrates that neurological manifestations of the lower extremities are not related to the ankylosing spondylitis, but to DDD, which the 2010 VA examiner concluded was not related to the service-connected disability.  As such, further discussion of the currently claimed neurological manifestations associated with the Veteran's lower extremities is not necessary.

Analysis

Increased Rating Claim

Initially, it is noted that DeLuca does not apply when (1) the Veteran is at the maximum evaluation for limitation of motion of a joint, id. at 85, and (2) the criteria of the DC do not contemplate limitation of motion, see Johnson v. Brown, 9 Vet. App. 7 (1996).  By the time a claimant reaches a 50 percent evaluation under the general rating criteria for evaluating the spine, the holding in DeLuca no longer applies because (1) the maximum evaluation for limitation of motion of the spine is reached at the 40 percent evaluation and (2) ankylosis does not contemplate limitation of motion, but rather no motion.  

The issue, however, before the Board is not whether the Veteran is appropriately rated at 60 percent for the service-connected disability but whether he warrants an evaluation in excess of 60 percent.  The only evaluation higher than 60 percent is 100 percent, which contemplates unfavorable ankylosis of the entire spine-thus, the entire cervical and thoracolumbar spine.  The Veteran is not service connected for any disorder afflicting his cervical spine.  Additionally, the examiner's finding in the September 2010 examination that the cervical spine was not ankylosed is evidence against a finding in excess of 60 percent.  Moreover, while significant lumbar spine limitation was recorded, the lower back was not ankylosed, and neurological symptoms present in the upper extremities were attributed to another condition and unrelated to the service-connected ankylosing spondylitis.  Thus, the Veteran is not entitled to an evaluation in excess of 60 percent based on the facts in this case.  Again, the provisions of DeLuca do not apply since the 60 percent evaluation is over the maximum evaluation for limitation of motion of the spine.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 60 percent for ankylosing spondylitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of ankylosis spondylitis that the Veteran has reported.  

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to ankylosing spondylitis is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to his ankylosing spondylitis is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for DDD of the cervical spine, claimed as secondary to service-connected ankylosing spondylitis, is denied.  

Entitlement to service connection for radiculopathy of the bilateral upper extremities, claimed as secondary to service-connected ankylosing spondylitis, is denied.  

Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to service-connected ankylosing spondylitis, is denied.  

Entitlement to a rating in excess of 60 percent for ankylosing spondylitis is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


